 JACKSON DAILY NEWS207Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not discriminated in regard to the hire and tenureof employment of Grady Jenkins and Edmond Cruson by discharging them onJune 19, 1952, and by thereafter failing and refusing to reemploy them.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist INTERNATIONAL WOODWORKERS OF AMERICA,CIO, or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such conduct except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized in Section 8 (a) (3) ofthe Act.Allour employees are free to become or remain members of thisunion, or any other labor organization.CAPITAL LUMBER COMPANY, INC.,Employer.By----------------------------------Dated ----------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.JACKSON DAILY NEWSandLOCAL No. 215 OF INTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS' UNION OF NORTH AMERICA, AFL.CaseNo. 15-CA-515.March 2, 1953Decision and OrderOn December 19, 1952, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that103 NLRB No. 9. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report with a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed 2The Board has considered the In-termediate Report. the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, with the additions and modifications asset forth below.We agree with the, Trial Examiner's finding that by refusing tohonor the Board's certification of Local 215 and to bargain with thatorganization, the Respondent, after July 1, 1952, violated Section 8(a) (5) and 8 (a) (1) of the Act.3 In so finding, we, like the TrialExaminer, as fully set forth in the Intermediate Report, reject theRespondent's contention that it was entitled in this proceeding to arelitigation of the issues decided by the Board in the representationcase.'The Respondent defends its refusal to bargain on two grounds : (a)That the hearing on challenged ballots prior to certification in therepresentation case did not conform to the requirements of the Ad-ministrative Procedure Act, and (b) that regardless of that Act, thehearing deprived Respondent of a fair and impartial hearing as re-quired by the fifth amendment, because the hearing officer refreshedhis knowledge of the issues in the case by referring to the affidavitsand data in the Board's Regional Office files, to which files the Respond-ent was denied access.The first contention has already been determined by the Board inthe representation case.Under the second contention, the Respondentargues that if it had been given access to the affidavits and other ma-terial in the files, the Respondent could have impeached the witnessesin question, thus forestalling the credibility findings made by the hear-ing officer upon which the Board relied for its final determination.We find no merit in this contention.The record is clear that the hear-ing officer used the data in the files to bring out facts for the recordnecessary for the Board's determination.The witnesses interrogated1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Murdock and Peterson].2The Respondent'srequest for oral argument is hereby denied, because the record,exceptions,and briefs,in our opinion,adequately present the issues and positions ofthe parties.199 NLRB No. 18.4Kearney&Trecker Coi poration,101 NLRB 1577. JACKSON DAILY NEWS209by the hearing officer were subject to full right of cross-examinationby the Respondent.The credibility findings of the hearing officer andthe findings of the Board on the issues of the challenged ballots aresupported by evidence in the record.While we agree with the TrialExaminer that a hearing officer may assist himself and the Board inmaking credibility findings by referring to the investigative files ofthe Regional Office, there is no basis in this record for the statementthat the hearing officer relied for such credibility findings on any ma-terial outside the record other than the witnesses' own appearance onthe stand.'We therefore find no merit in the Respondent's contentionthat it was denied a fair hearing or that the hearing was lacking in dueprocess required by the Constitution.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Jackson Daily News, Jack-son,Mississippi, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :Refusing to bargain collectively with Local No. 215 of InternationalPrinting Pressmen and Assistants' Union of North America, AFL, asthe exclusive representative of all pressmen and stereotypers at theRespondent's Jackson, Mississippi, plant, excluding all guards, watch-men, and supervisors as defined in the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local No. 215, Inter-national Printing Pressmen and Assistants' Union of North America,AFL, as the exclusive representative of its employees in the afore-said appropriate unit.(b)Post at its plant at Jackson, Mississippi, copies of the noticeattached hereto and marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being signed by Respondent's representative, be postedby Respondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.6There is nothing in the record to suggest that the material in the files was shown tothe witnesses to i etresh their recollections.Had such material been shown to the wit-nesses and denied to counsel for purposes of cross-examination,there would have beenpresented a different situation,upon which we need express no opinion at this time.6 Said notice is hereby amended by deleting the words"The recommendations of aTrial Examiner,"and substituting in lieu thereof the words"A Decision and Order." Inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Deciee of the United States Court of Appeals Enforcing an Order" 210DECISIONSOF NATIONALLABOR RELATIONS BOARDReasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, in writ-ing, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct as amended (61 Stat. 136), was heard in Jackson, Mississippi, on November14, 1952, pursuant to due notice to all parties. The complaint,issuedon October21, 1952, by the General Counsel of the National Labor Relations Board,' andbased on charges filed by the Union and served on Respondent, alleged in sub-stance that Respondent had engaged in unfair labor practices proscribed bySection 8 (a) (1) and (5) of the Act by refusing, on about July 1, 1952, and since,to bargain with the Union, which had been certified by the Board in Case No.15-RC-549 on June 3, 1952, as the exclusive representative of Respondent'semployees in an appropriate unit.Respondent answered on November 4, 1952, admitting that it refused to bargainwith the Union, but pleading that the certification was in error, that it consti-tuted a denial of due process, and that a majority of Respondent's employeeshad not selected the Union as their representative.Respondent pleaded addi-tional defenses alleging irregularity of the proceedings in Case No. 15-RC-549which may be summarized as follows: (a) That the hearing officer, Andrew P.Carter, was not a qualified hearing examiner under the Administrative ProcedureAct (herein called A. P. A.), and that Respondent had made a timely motion todisqualify him on that ground during the hearing in the representation case;(b) that pursuant to the Board's Order of January 5, 1952, Carter proceeded toreport on the credibility of witnesses and to make findings of fact and recom-mendations to the Board based on his determination of credibility; and (c) thatin questioning witnesses at that hearing Carter improperly consulted affidavitsand other information secured by the investigative staff of the Board and refusedto exhibit said matter to counsel for the parties.Respondent filed at the hearingherein an amended answer which elaborated on its foregoing defenses and whichurged that under A. P. A. a qualified and impartial hearing officer was required topass on credibility and to make the findings of fact and recommendations whichwere directed by the Board.All parties were represented at the hearing by counsel, were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue orally, and to file briefs and proposedfindings andconclusions.The case was argued briefly by the General Counsel and theRespondent.The Respondent has filed a brief.Upon the entire record in the case the undersigned makes the following :FINDINGS OF FACT1.TheevidenceThis is a refusal-to-bargain case in which the only issues concern the regularityof the prior representation proceedings in Case No. 15-RC-549, and the validity1The GeneralCounsel and his representatives at the hearing are referred to herein asthe General Counseland the National Labor Relations Board as the Board.The above-named Respondent is referred to asRespondent and the charging union as the Union. JACKSON DAILY NEWS211of the Board's certification issued therein, the Respondent admitting that it hasrefused to bargain with the Union.Furthermore, Respondent's contentions inthe present proceeding are substantially the same as those which it made in therepresentation case and which were there specifically considered and overruled bythe Board.By stipulation,the record and proceedings in the representation casewere judicially noted, and no additional evidence was offered by the parties,though Respondent endeavored to subpena the hearing officer and certain recordsof the Board,as later more fully alluded to.The findings of fact here made arebased on the records in this and in the prior proceeding,including the Board'sfindings in its Decision and Direction,99 NLRB No. 18.As found by the Board in the representation case, the Respondent is engagedin commerce,and the Union is a labor organization,within the meaning of theAct ; and all pressmen and stereotypers of the Respondent at its Jackson,Missis-sippi, plant, excluding all guards,watchmen,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.On July 25, 1951,pursuant to a stipulation for certification upon consentelection,the Board conducted a secret election among Respondent's employees inthe foregoing unit.The facts concerning the election and the contest over thechallenged ballots, the hearing thereon,and the disposition thereof are fullystated in the Board's Decision and Direction,supra,and need not be here repeated.It is sufficient to note that on Respondent's exceptions to the Regional Director'sreport on challenged ballots, the Board, on December 17, 1951,remanded the caseto the Regional Director with direction to hold a hearing on specified issuesconcerning the challenged ballots, and that on January 5,1952, it amended thatordkr to provide that the hearing officer to be designated for said hearing should"prepare and cause to be served upon the parties a report containing resolutionsof the credibility of witnesses,findings of fact, and recommendations to theBoard as to the disposition of the issues involved."The hearing was held on January 22 and 24, 1952,before Andrew P. Carter,an attorney on the Regional Office staff,who appeared as the hearing officerfor the Board.The 480-page transcript of the record of that hearing reflects thatthe issues specified by the Board were fully explored and litigated.The recordalso establishes that on the first day of the hearing after the representatives forthe parties had completed their examination of a certain witness and after thehearing officer had also questioned the witness at some length,counsel for theRespondent objected on grounds which may be summarized as follows : Thatfor the second time during the hearing the hearing officer was questioning awitness from a document contained in the Board's investigative file, not avail-able to the parties, and about matters not brought out on either direct or cross-examination;that such procedure was in violation of the Administrative Pro-cedure Act because, among other things,Carter was in effect acting both ashearing officer and as an attorney;and that Carter could not render an im-partial report or make impartial findings, particularly on the credibility of wit-nesses, after resorting to the private and confidential memoranda and reportsof his associates in the Regional Office which Carter could not exhibit to theparties, which could not be put in evidence,and which the Respondent had noopportunity to answer because it could not see them.The hearing officer stated on the record that his questioning at that point wasabout matters not developed by either party and that it was based on mattersin the Board's investigative file, specifically on excerpts from the witness'affidavit which had been given to a field examiner of the Board.The hearingofficer also stated that he could not exhibit the matter to counsel and that it was 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise unavailable to them.With regard to the question of his impartiality,the hearing officer stated that he had previously resorted equally to affidavitsand documents submitted during the investigation both by the Company and bythe Union.He stated, however, that although he would himself pass on thecredibility of witnesses pursuant to the Board's direction, the contents of the in-vestigative file to which he had referred would not constitute a part of therecord before the Board for its determination of the election issues, nor wouldthey be available to the Trial Examiner in any subsequent complaint case, unlessperchance the Trial Examiner were to rule for some reason that such file or itscontents should be admitted in evidence.The hearing officer thereupon denied Respondent's motion to adjourn thehearing to a date when a duly qualified hearing examiner would be present ; andthe hearing proceeded without further incident.The hearing officer issued his report on February 29, 1952, basing his findingsand his recommendations to the Board in substantial part on his resolution ofthe credibility of witnesses.Respondent filed exceptions in which, among otherthings, it renewed its objections to the manner in which the hearing had beenconducted and renewed its motion that the proceedings conform to the require-ments of A. P. A.On May 13, the Board issued its Decision and Direction in which it acceptedin large part the hearing officer's credibility findings and affirmed his rulingsat the hearing, finding them to be free of prejudicial error.The Decision alsoreferred specifically to Respondent's objections to the conduct of the hearing anddisposed of them in the following language :In addition, it renewed its motion for adjournment which it had urgedat the hearing on the ground that the provisions of the AdministrativeProcedure Act were not being complied with because the Hearing Officerhad access to the Board's investigative files.'IWe deny the "Renewal of Motion of Employer that Proceedings Conform to theRequirements of Administrative Procedure Act" inasmuchas proceedingsfor "thecertification of employee representatives"-suchas this proceedingis-are specifi-cally exempted from the provisions of the Administrative Procedure Act. SeeSection 5(6) thereof, 5 U. S. C. A. See. 1004.The Board also considered the Respondent's exceptions to the hearing officer'sfindings as to the challenged ballots and concurred in those findings. Its Deci-sion concluded with a direction that the Regional Director open and count fourballots, as to which challenges had been overruled, and to prepare and serve asupplemental tally of ballots.Upon counting those ballots, the Regional Directorfound that a majority of all ballots cast were in favor of the Union, and onJune 3, 1952, issued, on behalf of the Board, the usual formal certification.In the present proceeding Respondent renewed, with elaborations, its con-tentions as to the irregularities in the hearing before the hearing officer.TheGeneral Counsel offered no evidence other than stipulations that the proceedingsand record in the representation case be judicially noted and as to the findingby the Regional Director of a majority of ballots for the Union and its certifi-cation.On its part, Respondent had sought and obtained from the RegionalDirector, prior to the hearing, asubpena daces tecumdirected to Carter, whichrequired the production of the entire Board file in the representation case, ex-pressly including[A]ll ex parte affidavits secured and placed in said file by the investigativeofficer or agent of the National Labor Relations Board together with allconclusions of fact or law prepared by said National Labor Relations Board JACKSON DAILY NEWS213in said file, and expressly every document in connection with the afore-said case which was examined by Andrew P. Carter during a hearing con-ducted by him in that matter as Hearing Officer on or about January 22 andJanuary 24, 19:52 and not a part of the official transcript submitted to theNational Labor Relations Board on appeal, whether or not said documentswere examined by Mr. Carter before trial above referred to, during trial orafter the trial.Contemporaneously, Respondent applied to the General Counsel in Washing-ton for his written consent to the production of said documents on the groundsthat:[T]he matter has become important in that a question has arisen as towhether or not the Hearing Officer, through his consultation before, duringand after the hearing, of ex parte affidavits and investigative reports of theNational Labor Relations Board, has not violated [the] Administrative Pro-cedure Act and failed to give due process to Respondent.At the previous trial, Case No. 15-RC-549, we made demand for the pro-duction and examination of these ex parte matters, to which the HearingOfficer was then and there referring in our presence, and we were refused,contrary, we believe, to law.We have taken the position that such a procedure is totally devoid ofthe elements of an impartial hearing and desire that the records show thatwhich Mr. Carter consulted, which can only be done under the subpoenaduces tecum.Respondent's request was denied, prior to the hearing, by George J. Bott,General Counsel, by the following telegram :Re: Jackson Daily News, 15-CA-515.Attorney and documents subpoe-naed are under supervision of General Counsel.Reasons cited in supportof your request that permission be granted in this matter to Andrew P.Carter to produce Regional Office file in Jackson Daily News 15-RC-549and testifying with respect thereto are insufficient to warrant deviationfrom well established Board policy that such records or testimony on themmay not be made available for such purposes. Therefore your request mustbe respectfully denied at this time.On November 12, Richard C. Keenan, chief law officer of the Board's Fif-teenth Region, filed a petition with the Regional Director on behalf of Carter,to revoke the subpena on the grounds that Carter was an attorney employed bythe Board and assigned by the General Counsel to the Fifteenth Region ; thatthe documents sought by the subpena were official Board documents and not inCarter's custody and control ; and that, written consent not having been ob-tained from the appropriate authority, Carter was forbidden to discloseofficialinformation under Section 102.87 of the Board's Rules and Regulations.TheRegional Director, by order, referred that petition to the Trial Examiner, who,after hearing argument, granted the petition on the authority of the Board'sRegulations?Respondent also sought during the hearing to call to the stand Carter, whowas present in the hearing room, but Keenan declined to permit Carter to takethe stand because he had been denied permission to testify ; and the Trial Exam-iner denied Respondent's request that Carter be ordered to take the stand.2The validityof similar regulations has been upheld by the courts.See, e. g.,Touhyv. Ragen,340 U S. 462;Boske v Comingore,177U.S. 459.257965-54-vo I. 103-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, though conceding that on the merits of the issues involved in therepresentation case they had no new evidence to present which was unavailableat the time of the earlier hearing, or any newly discovered evidence, Respond-ent's counsel contended that in order to cure the alleged irregularities and lackof due process in the former hearing, it was necessary for the Trial Examiner,despite the stipulation regarding the record in that case, to hearde novotheevidence which was taken in that case.Respondent contended also that therecords which would have been produced under the subpena, had it not beenquashed, as well as Carter's testimony as to what he consulted before, during,and after the hearing in the representation case, would have constituted fur-ther relevant evidence supporting and establishing its contentions as to Carter'sdisqualification and as to the lack of due process in the hearing which heconducted.2.ConcludingfindingsRespondent urges in its brief two main contentions: (1) That the representa-tion hearing was void because it did not comply with A. P. A. requirements ; and(2) that regardless of statute, Respondent was entitled, under constitutionalrequirements of due process, to a fair and impartial hearing on the issues onwhich the Board had directed the hearing.Those contentions will be consideredin order.(1)Though representation proceedings under Section 9 of the Act are notdirectly reviewable by the courts of appeal, as are unfair labor practice casesbrought under Section 10, yet in a case like the present, the record in the rep-resentation proceeding becomes a part of the record in the complaint case.Section 9 (d);American Federation of Labor v. N. L. R. B.,308 U. S. 401.Theresult is, as the Supreme Court observed inPittsburgh Plate Glass Company v.N. L. R. B.,315 U. S. 146, that "the unit proceeding and this complaint onunfair labor practices are really one."It is also well settled that issues which have been litigated in the prior rep-resentation proceeding may not be relitigated thereafter in the complaint caseunless it can be shown that facts not then known had subsequently becomeavailable and were of substantial materiality to the resolution of the issues in-volvedPittsburgh Plate Glass Company v. N. L. R. B, supraat pp. 161-2;N. L. R. B v. West Kcntneky Coal Company,152 F 2d 108, 200-1 (C. A 6), cert.den. 328 U. S.866:.4llis-Chalmers Mfg. Company v. N. L. R. B,162 F. 2d 435,440-1 (C. A.7) ; N. L. R. B. v. Worcester Woolen Mills,170 F. 2d 13 (C. A. 1) ;North Carolina Granite Coinpany,98 NLRB 1197;Goodyear Rubber Sundries,Inc.,92 NLRB 1382;S.H. Kress h Company,88 NLRB 292, 298-9.Indeed, it is held that the determination in the representation case iscon-clusivewhere the objections raised by the employer as ground for its refusalto bargain were raised and considered in the representation case,Poster CottonMills,80 NLRB 1187 (set aside on other grounds, 181 F. 2d 919), and that it isneither necessaryor properfor the Trial Examiner to permit the relitigation ofsuch matters,'Grede Foundries,83 NLRB 201;North Carolina Granite Com-pany, supra; Southwestern Electric Service Company,94 NLRB 859 (set asideon other grounds, 194 F. 2d 939).Thus, the Board's disposition of such issuesbecomes, so far as the Trial Examiner is concerned, the law of the case. Cf.J.H. Rutter-Rex Manufacturing Company,86 NLRB 470, at p. 497.The foregoing principles have been reaffirmed in the face of contentions (suchas Respondent makes here) that under A. P. A. the Trial Examiner cannot hold8 "A single trial of the issue was enough," as the Supreme Court observed In thePittsburghPlate Glass case, supra. JACKSON DAILY NEWS215himself bound by the Board's findingsin theprior representation case, but mustmake an independent determination of the issues therein decided.Clark ShoeCompany,88 NLRB 989 (set aside on other grounds, 189 F. 2d 731) ;AmericanFinishing Company,90 NLRB 1786, 1794.It is true that, absent a showing of newly discovered or previously unavail-able evidence, the complainthearing becomesbut a formality-albeit a necessaryone in view of the statutory structure for judicial review.But in its presentposture, this case is clearly controlled by the principles and authorities citedabove.As appears from the preceding section, no newly discovered evidence wasoffered on the merits of the questions which were referred to the hearing officerand which were determined by the Board. On the question of alleged ir-regularities in the representation hearing, though the General Counsel's re-fusal of Respondent's request for the production of the Board's files and forthe testimony of the hearing officer precluded Respondent frompresenting moredetailed evidence yet the record in that case divulges the manner in which thehearing officer conductedthe hearing and the natureof the material to whichhe referred.Respondent's contentions that the hearing did notconformto the require-ments of A. P. A. have therefore been disposed of by the Board's decision thatsuch proceedings are specifically exempt fromsaidAct,` and the TrialExamineriswithout authority to review that action,` though Respondent is free, of course,to urge before the Board reconsideration of its contentions.(2)Respondent's second contention that, regardless of statute, it was en-titled under constitutional requirements of due process to a fair and impartialhearing, was not made to the Board in the representation proceeding, but isargued at great length in its brief to the TrialExaminer.The fundamentalfallacy in that argument is that it is premised on a misconception of the natureof representation proceedings and of the Board's functions under Section 9 (c).For what the Board conducts under that section areinvestigationsof questionsconcerning representation,and in doingso it acts purely in an investigative andnonadversary capacity.Inland Empire District Council v. Millis,323 U. S. 697.Though hearings are required at the preelection stage, they are specificallyexempt from A. P. A.; and there is no requirement for hearings on questionsconcerningthe election or on challenged ballots, or at any postelection stage ofthe Board's investigation. Indeed, all that precedes the certification is pre-liminary and tentative ; the Board is free to hold an election or to utilize othersuitablemethods, and such other methods, often employed, are frequently ofan informal character.Inland Empire District Council v.Millis, supra s4 SeealsoTalladega Cotton Factory,Inc,91 NLRB 470, wherethe Boardheld thatthe limitation in Section9 (c) (1) on thepowers of hearing officers applies only to thehearing normally conductedbeforeanelection is ordered, and not to a postelectionhearing on objections or exceptions to a RegionalDirector'sreport onchallengedballots.5See,in addition to case previously cited,Grace Company,84 NLRB 435, where theBoaid expresseditsdisagreement"with the TrialExaminer's conclusion that it wasincumbent upon him topass uponwhether theBoard actedarbitrarilyand capriciouslyin therepresentation case."The constitutionalrequirementsof due process do not, of course, require thathearingsbe held inall casesSwitchmen'sUnion v.National Mediation Board,320U. S. 297,304.UnitedStates v.Babcock,250 U S. 328;Butt fieldv Stranahan,192 U. S 470, 497;Bi-Metallic Co.v.Colorado,239 U. S. 441,cf.Origet v. Hedden,155 U. S. 228, 235-7.Nor is thisa case where because of constitutional compulsions,the requirement for ahearing hasbeen read into the statute to save itfrom invalidity.Wong Yang Sung v.McGrath,339 U. S. 33, 50. Beinginstead such a hearing as administrative agencies mayhold byregulation,rule, custom,or special dispensation,it is excluded from the coverageof A. P A. by thelimitation in Section 5 to hearings"requiredby statute."Ibid. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board's regulations have long provided that it may decide election andpostelection questions forthwith upon the basis of the prior investigation whereit appears that exceptions to the Regional Director's report do not raise sub-stantial or material issues.Rules and Regulations, Series 6, Sec. 102.61.Thoughthe Regulations provided further that the Boardmaydirect a hearing if theexceptions do raise such issues, that hearing is only supplementary to and incontinuation of the Board'sinvestigationof the question concerning representa-tion.'Cf.Rite-FormCorsetCo. Inc.,75 NLRB 174, andInland Empirecase,supra.In such a hearing the Regional Director may himself act as the hearing officer,or he may designate some other employee of the Regional Office, including, ofcourse, any who may have conducted or participated in the prior portion of theinvestigation or any who may have assisted in the preparation of his formerreport to the Board. Cf.HuntsvilleManufacturing Co.,99 NLRB 713.8 Itwould, of course, be entirely proper for any such hearing officer to utilize theknowledge he had obtained at the preceding stage of the investigation (cf.Pittsburgh Plate Glass Co. v. N. L. R. B., supra,at pp. 157-8) ; and only so couldthe Board obtain the fullest possible assistance from its hearing officer in asituation where questions of credibility are so important.Talladega CottonFactory, Inc., supra.No impropriety therefore appeared from Carter's act,in assisting himself and the Board in the resolution of credibility questions, ofreferring to affidavits obtained at the preceding stage of the investigation.The lengthy record shows that the hearing officer accorded the parties fullopportunity for exploration of the issues, for the full cross-examination of allwitnesses, and for re-cross-examination following all instances in which he hadhimself questioned the witnesses. In view of the nature of the proceedings in-volved(Inland Empirecase; and see footnote 6,supra),the constitutionalrequirements of due process were,therefore,fully met!It is, therefore, concluded and found that on July 1, 1952, and since, Respond-ent refused to bargain with the Union as the exclusive representative of Re-7 Such provisions antedate both the A. P. A. and the Taft-Hartley amendments, andwere, of course,known to Congress,since in the course of adopting the latter amendmentsit considered in great detail the provisions of the earlier legislation and the procedureswhich the Board had adopted and followed in applying that legislation.Yet, thoughCongress by the amendment contained in Section 9 (c) (1) expressly limited the powersformerly exercised by hearing officers at the preelection stage(see Sen. Rep.No. 105,80th Cong.,p. 25; and seeTalladega Cotton Factory, supra),itmade no change in theBoard's detailed postelection procedures, thereby demonstrating its approval of them.N L. R. B. v.Gullett Gin Co., Inc.,340 U. S. 361 ; cf.Apex Hosiery Company v. Leader,310 U. S. 469.8Respondent had expressly agreed in the stipulation for consent election that theBoard'spostelection procedures should govern.Thus,Section5 of that documentprovided.All procedure subsequent to the conclusion of counting ballots, including theissuance by the Board of a Decision and Certification of Representatives,if appro-priate, shall be in conformity with Sections 203.61 and 203 62[presently 102.61 and102 62] of the Board's Rules and Regulations.9 Nor could Carter properly be called to testify as to the basis of his recommendationsto the Board, for as the Supreme Court has said(United States v. Morgan,313 U. S.409, 422)We have explicitly held . . . that"itwas not the function of the court to probethe mental processes of the Secretary."304 U. S. 1, 18. Just as a judge cannot besubjected to such a scrutiny,compareFayerweather v. Ritch,195 U. S. 276, 306-07,so the integrity of the administrative process must be equally respectedSeeChicagoB. 1 0. Ry. Co. v. Babcock,204 U. S.585, 593. JACKSON DAILY NEWS217spondent's employees in an appropriate unit, and has thereby engaged in un-fair labor practices proscribed by Section 8 (a) (5) and (1) of the Act.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLusIONs OF LAW1.Respondent's activities occurring in connection with Respondent's operations,as described above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow thereof.2.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.-3.All pressmen and stereotypers of the Respondent at its Jackson, Mississippi,plant, excluding all guards, watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.At all times since June 3, 1952, the Union has been and now is the exclusiverepresentative of all the employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.5.By failing and refusing at all times on and after July 1, 1952, to bargaincollectively with the Union as the exclusive representative of the employees inthe aforesaid unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with LOCAL No. 215 OF INTER-NATIONALPRINTING PRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA,AFL, as the exclusive representative of all our employees in thebargainingunit described below, with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and if an agreement is reached,embody such understanding in a signed contract.The bargaining unit is:All pressmen and stereotypers employed at our Jackson, Mississippi,plant, excluding all guards, watchmen, and supervisors as defined inthe Act.Dated--------------------------JACKSON DAILY NEWS,Employer.By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.